Citation Nr: 0513464	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right shoulder with a scar on the 
right deltoid area and retained foreign bodies, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and June 2003 rating decisions 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

VA's duties include notifying the appellant of evidence and 
information necessary to substantiate the claim and informing 
the appellant whether the appellant or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, VA must ask the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything he has pertaining to his claim.  38 C.F.R. § 
3.159(b)(1) (2004).  

The Board observes that the RO did not provide all of the 
appropriate notices in the appellant's case.  The veteran was 
provided duty-to-assist letters in September 2002 that 
pertained to claims for service connection and TDIU.  No 
information has been provided with respect to how the 
appellant can prevail in his claims for increased ratings.  
The Board is prohibited from performing this function in the 
first instance, as such an action could be prejudicial to the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As the veteran's service-connected shell fragment wound 
residuals include a scar, the Board notes that additional 
examination is necessary to evaluate the veteran's residual 
scarring, taking into account the amended rating criteria for 
rating skin conditions in effect since August 30, 2002.  In 
addition, the RO should consider the propriety of affording 
separate ratings for separate and distinct manifestations of 
the service-connected disability.  See Esteban v. Brown, 6 
Vet.App. 259 (1994).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

This appeal is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is completed 
with respect to the claim on appeal by 
completing the following: 

Inform the appellant of what he needs to 
substantiate his claims for increased 
ratings for PTSD and for residuals of a 
shell fragment wound of the right 
shoulder.  

Advise the appellant of the allocations 
of burdens in obtaining the evidence 
necessary to substantiate the claims and 
ask him to send VA all pertinent evidence 
or information in the appellant's 
possession provided that such evidence 
was not submitted previously.  

2.  Afford the veteran an examination to 
determine the current nature and extent 
of right deltoid scarring resulting from 
the service-connected shell fragment 
wound.  All indicated special studies and 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  With 
respect to the evaluation of the scar on 
the right deltoid with retained foreign 
body and residuals of a shell fragment 
wound, the RO should consider the 
propriety of assigning separate ratings 
for separate and distinct manifestations 
of that disability.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




